DETAILED ACTION
In response to remarks filed on 25 July 2022
Status of Claims
Claims 1-20 are pending;
Claims 1 and 12 are currently amended;
Claims 2-11 and 13-20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 25 July 2022 have been fully considered and they are not persuasive. In the citation of Lark, the disclosure states the presence of a switch so examiner believes that under the broadest reasonable interpretation the claim limitation is met. The same goes for Yanmar in Paragraphs 0046 and 0047 that discloses switching. The term “automatic lowering control” is broad. If applicant has a specific meaning for the term, then it should be on the claim to make it clearer. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lark et al (U.S. Patent No. 3,726,428).
As to Claim 1, Lark discloses a work vehicle comprising: a vehicle body (14); a work implement including a boom (16) attached to the vehicle body and an attachment (24) attached to a tip end part of the boom; a first actuator (26) configured to rotate the boom up and down; and a controller configured to execute an automatic lowering control in order to automatically rotate and lower the boom, the controller being further configured to switch the first actuator from the automatic lowering control to a floating state when it is detected that the attachment has reached a predetermined position during an execution of the automatic lowering control (Column 1, Line 43 to Column 2, Line 19).  
As to Claim 12, Lark discloses a work method for a work vehicle, the method comprising: executing an automatic lowering control in order to automatically rotate and lower a boom (16) attached to a vehicle body (14); detecting whether an attachment (24) attached to a tip end part of the boom has reached a predetermined position; andPage 6 of 9Serial No.: New- PCT/JP2018/036430 Nat'l Phase switching a first actuator (26) configured to rotate the boom up and down from the automatic lowering control to a floating state upon detecting that the attachment has reached the predetermined position Filed: Herewith(Column 1, Line 43 to Column 2, Line 19).  
Claims 1-4, 8, 12-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanmar (Japan Patent Publication No. 2001-164596).
As to Claim 1, Yanmar discloses a work vehicle comprising: a vehicle body (3); a work implement including a boom (12) attached to the vehicle body and an attachment (14) attached to a tip end part of the boom; a first actuator (15) configured to rotate the boom up and down; and a controller (36) configured to execute an automatic lowering control in order to automatically rotate and lower the boom (12), the controller being further configured to switch the first actuator (15) from the automatic lowering control to a floating state when it is detected that the attachment has reached a predetermined position during an execution of the automatic lowering control (Paragraphs 10, 43-46).  
As to Claim 2, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yanmar also discloses wherein the predetermined position is a position in which the attachment is in contact with the ground (Paragraphs 43-46; Figure 7).  
As to Claim 3, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yanmar also discloses wherein the controller is further configured to detect that the attachment has reached the predetermined position (71; Paragraph 56) based on an angle of the first actuator.  
As to Claim 4, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yanmar also discloses further comprising: a second actuator configured to rotate  the attachment forward and backward,Filed: Herewith the controller being further configured to detect that the attachment has reached the predetermined position based on an angle of the first actuator and an angle of the second actuator (Paragraph 31).  
As to Claim 8, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yanmar also discloses further comprising: an operating device configured to elevate the boom, the controller being further configured to start the execution of the automatic lowering control when the operating device is operated to a predetermined operation amount or more on a lowering side (Paragraph 10).  
As to Claim 12, Yanmar discloses a work method for a work vehicle, the method comprising: executing an automatic lowering control in order to automatically rotate and lower a boom attached to a vehicle body (36; 15; 23; Figures 5 and 6); detecting whether an attachment attached to a tip end part of the boom has reached a predetermined position (Paragraph 10); andPage 6 of 9Serial No.: New- PCT/JP2018/036430 Nat'l Phase Filed: Herewithswitching a first actuator configured to rotate the boom up and down from the automatic lowering control to a floating state upon detecting that the attachment has reached the predetermined position Filed: Herewith(Figure 7; Paragraphs 43-46).
As to Claim 13, Yanmar discloses the invention of Claim 12 (Refer to Claim 12 discussion). Yanmar also discloses wherein the predetermined position is a position in which the attachment is in contact with the ground (Paragraph 56).  
As to Claim 14, Yanmar discloses the invention of Claim 12 (Refer to Claim 12 discussion). Yanmar also discloses wherein whether the attachment has reached the predetermined position is detected based on an angle of the first actuator (Paragraph 31).  
As to Claim 15, Yanmar discloses the invention of Claim 12 (Refer to Claim 12 discussion). Yanmar also discloses wherein whether the attachment has reached the predetermined position is detected based on an angle of the first actuator and an angle of a second actuator configured to rotate the attachment forward and backward (Paragraph 10).  
As to Claim 19, Yanmar discloses the invention of Claim 12 (Refer to Claim 12 discussion). Yanmar also discloses wherein the execution of the automatic lowering control is started when an operating device usable to elevate the boom is operated to a predetermined operation amount or more on a lowering side (Paragraph 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanmar (Japan Patent Publication No. 2001-164596) in view of Komatsu (Japan Patent Publication No. 3-379799).
As to Claim 5, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Yanmar is silent about wherein the controller is further configured to detect that the attachment has reached the predetermined position based on a stroke amount of the first actuator.  Komatsu discloses a controller configured to detect that the attachment has reached the predetermined position based on a stroke amount of the first actuator (Paragraphs 6-8; Figure 9). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the controller to detect that the attachment has reached the predetermined position based on a stroke amount of the first actuator. The motivation would have been to monitor the movement of the parts of the apparatus. 
As to Claim 6, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yanmar also discloses further comprising a second actuator configured to rotate the attachment forward and backward (12, 14). However, Yanmar is silent about the controller being further configured to detect that the attachment has reached the predetermined position based on a stroke amount of the first actuator and a stroke amount of the second actuator.  Komatsu discloses a controller configured to detect that the attachment has reached the predetermined position based on a stroke amount of the first actuator and a stroke amount of the second actuator (Paragraphs 6-8; Figure 9). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the controller to detect that the attachment has reached the predetermined position based on a stroke amount of the first actuator and a stroke amount of the second actuator. The motivation would have been to monitor the movement of the parts of the apparatus. 
As to Claim 11, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Yanmar is silent about wherein the controller is further configured to set the first actuator to be expandable by enabling a bottom side and a top side of the first actuator to communicate.  Komatsu discloses a controller configured to set the first actuator to be expandable by enabling a bottom side and a top side of the first actuator to communicate (Figure 1; 5, 6). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the controller to set the first actuator to be expandable by enabling a bottom side and a top side of the first actuator to communicate. The motivation would have been to automatically control the actuator. 
As to Claim 16, Yanmar discloses the invention of Claim 12 (Refer to Claim 12 discussion). However, Yanmar is silent about wherein whether the attachment has reached the predetermined position is detected based on a stroke amount of the first actuator.  Komatsu discloses a controller configured to detect that the attachment has reached the predetermined position based on a stroke amount of the first actuator (Paragraphs 6-8; Figure 9). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the controller to detect that the attachment has reached the predetermined position based on a stroke amount of the first actuator. The motivation would have been to monitor the movement of the parts of the apparatus.
As to Claim 17, Yanmar discloses the invention of Claim 12 (Refer to Claim 12 discussion). However, Yanmar is silent about wherein whether the attachment has reached the predetermined position is detected based on a stroke amount of the first actuator and Page 7 of 9Serial No.: New - PCT/JP2018/036430 Nat'l Phase Filed: Herewitha stroke amount of a second actuator configured to rotate the attachment forward and backward.  Komatsu discloses a controller configured to detect that the attachment has reached the predetermined position based on a stroke amount of the first actuator and a stroke amount of the second actuator (Paragraphs 6-8; Figure 9). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the controller to detect whether the attachment has reached the predetermined position based on a stroke amount of the first actuator and Page 7 of 9Serial No.: New - PCT/JP2018/036430 Nat'l Phase Filed: Herewitha stroke amount of a second actuator configured to rotate the attachment forward and backward. The motivation would have been to monitor the movement of the parts of the apparatus.
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanmar (Japan Patent Publication No. 2001-164596) in view of Moriya (U.S. Patent No. 5,598,648).
As to Claim 7, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Yanmar is silent about further comprising a hydraulic pressure sensor configured to sense a hydraulic pressure at a bottom side of the first actuator, hydraulic pressure sensor configured to sense a hydraulic pressure at a bottom side of the first actuator, 
As to Claim 18, Yanmar discloses the invention of Claim 12 (Refer to Claim 12 discussion). However, Yanmar is silent about wherein whether the attachment has reached the predetermined position is detected based on whether a hydraulic pressure at a bottom side of the first actuator being equal to or less than a predetermined threshold.  Moriya discloses a hydraulic pressure sensor configured to sense a hydraulic pressure at a bottom side of the first actuator, .
Claims 9, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanmar (Japan Patent Publication No. 2001-164596) in view of Kotake (Japan Patent Publication No. H03-5766).
As to Claim 9, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yanmar also discloses further comprising a display (51) configured to display a setting screen usable to set a lowering speed of the boom for the automatic lowering control (Paragraphs 43, 44; Figure 7). However, Yanmar is silent about the controller being further configured to set a speed inputted on the display as the lowering speed. Kotake discloses a controller (60) configured to set a speed inputted on the display as the lowering speed. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the controller to set a speed inputted on the display as the lowering speed. The motivation would have been to automatically control the speed. 
As to Claim 10, Yanmar discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Yanmar is silent about further comprising a dial configured to set a lowering speed of the boom for the automatic lowering control, the controller being further configured to set a speed corresponding to the position of the dial as the lowering speed.  Kotake discloses a dial (60) configured to set a lowering speed of the boom for the automatic lowering control, the controller being further configured to set a speed corresponding to the position of the dial as the lowering speed. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a dial configured to set a lowering speed of the boom for the automatic lowering control, the controller being further configured to set a speed corresponding to the position of the dial as the lowering speed. The motivation would have been to automatically control the speed. 
As to Claim 20, Yanmar discloses the invention of Claim 12 (Refer to Claim 12 discussion). However, Yanmar is silent about wherein a speed inputted to a display that displays a setting screen usable to set a lowering speed of the boom for the automatic lowering control, is set as the lowering speed. Kotake discloses a controller (60) configured to set a speed inputted on the display as the lowering speed. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have a speed inputted to a display that displays a setting screen usable to set a lowering speed of the boom for the automatic lowering control, is set as the lowering speed. The motivation would have been to automatically control the speed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678